Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 28, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157068-9                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  LEANA M. COX, f/k/a LEANA M.                                                                                       Justices
  TARAVELLA, Individually and as Next Friend
  of ANGELINA A. COX, a Minor,
            Plaintiff-Appellant,
  v                                                                SC: 157068-9
                                                                   COA: 333849; 333994
                                                                   St. Clair CC: 2014-002074-NH
  ERIC J. HARTMAN, M.D., and BLUE WATER
  OBSTETRICS AND GYNECOLOGY
  PROFESSIONAL CORPORATION, d/b/a
  BLUEWATER OB GYN, PC,
             Defendants,
  and
  TRACEY McGREGOR, R.N., and PORT
  HURON HOSPITAL,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 28, 2018
         s1127
                                                                              Clerk